Title: To George Washington from the Massachusetts General Court, 13 September 1776
From: Massachusetts General Court
To: Washington, George

 

Sir
State of Massachusetts Bay Sepr 13th 1776.

The General Assembly of this State have for some days past, been anxiously expecting the particulars of the late attack upon the Continental Army under your Excellency’s more immediate Command; but the accounts hitherto received, have been vague, & uncertain.
It is the earnest desire of the Assembly, at this important crisis, to furnish you with every needed Assistance in their power; and having just received a Letter from Govr Trumbull, proposing the raising a part of our Militia for this important purpose, and soon after a Letter from the Honble Congress to the same effect, as also a Resolve of Congress relative to this matter, they have ordered a fifth part of the Militia, not already in the service (the remote Counties, and some Sea-Port Towns excepted) to be immediately drafted out and to march with all possible dispatch, to your assistance; excepting one Battalion ordered to Rhode Island, in consequence of the Resolve beforemention’d.
Our Troops will gladly receive, upon their route, your Excellencys orders for their destination, as the Express returns. A Copy of our Resolve, respecting said Draft, is inclosed. As we cannot furnish Tents for these Troops, Your Excellency, will provide for them; perhaps 4000 Men. We shall subsist them ’till their arrival at Horse neck, and depend upon your Excellency’s giving orders for their receiving rations after that time. We ardently wish you victory over the Enemies of the American States, and remain, with great respect, Your Excellency’s Most obedt humble Serts

Jer: Powell Presidt

